       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 1 of 19



           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL SEMIAN

                              Plaintiff,         JURY TRIAL DEMANDED
                  v.
                                                    NO: 3:17-CV-1183
DEPARTMENT OF MILITARY AND
VETERANS’ AFFAIRS-GINO J.                            HONORABLE
MERLI VETERANS’ CENTER                             ROBERT D. MARIANI

                           Defendant.


              PLAINTIFF MICHAEL SEMIAN’S TRIAL BRIEF

      NOW COMES Plaintiff, Michael Semian, by and through counsel,

Harry T. Coleman, Esquire, Walter F. Casper, Jr., Esquire and Owen M.

Coleman, Esquire, and hereby submits the instant Trial Brief pursuant to

Local Rule 39.7 of the United States District Court for the Middle District of

Pennsylvania, stating as follows:


                                    I.     Introduction

      This matter is a wrongful termination claim advanced by Plaintiff

Michael Semian, the former Commandant at the Gino Merli Veterans

Center in Scranton, against the Department of Veterans and Military

Affairs. Plaintiff’s claim is grounded under Title VII and the Pennsylvania

Human Relations Act and submits his sexual orientation was the motivating

factor of Defendant in his termination.
       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 2 of 19




       II.   The Title VII Claim

      Discrimination on the basis of sexual orientation or transgender

status is currently at the launching point as the United States Supreme

Court is set to decide and is expedited to hold that Title VII does bar

discrimination on the basis of sexual orientation.

      Nearly twenty years ago, the Third Circuit found that Title VII does not

bar discrimination on the basis of sexual orientation. See Bibby v.

Philadelphia Coca Cola Bottling Co., 260 F.3d 257, 261 (3d Cir. 2001) 271

(“Title VII does not prohibit discrimination based on sexual orientation.”).

However, our society has moved well into the time were so called “non-

traditional” relationships have been given legal recognition. As referenced

above, in spring 2019, the United States Supreme Court granted certiorari

to address whether Title VII bars discrimination against transgender people

based on transgender status or sex stereotyping, see R.G. & G.R. Harris

Funeral Homes, Inc. v. EEOC, No. 16-2424, and whether Title VII bars

sexual orientation discrimination, see Bostock v. Clayton County, No. 17-

13801, and Altitude Express, Inc. v. Zarda, No. 15-3775.

      The case of Bostock v. Clayton County, Georgia is a pending case

before the Supreme Court of the United States dealing with discrimination
                                       2
       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 3 of 19



of employees due to sexual orientation under Title VII of the Civil Rights Act

of 1964. The case was consolidated with Altitude Express Inc. v. Zarda, a

similar case of apparent discrimination due to sexual orientation, but which

had created a split among the Circuit Courts.

      Oral arguments were heard on October 8, 2019, with the R.G. & G.R.

Harris Funeral Homes Inc. v. Equal Employment Opportunity Commission,

a similar question of discrimination under the Civil Rights Act, relating to

transgender persons.

      The case background in the pending Supreme Court case indicates

that Gerald Bostock was an employee of Clayton County, within the Atlanta

area, as an official within its juvenile court since 2003. Bostock, like Michael

Semian here, had good performance records through the years.

      In early 2013, Bostock joined a gay softball league and promoted it

for volunteerism. In April 2013, Clayton County conducted an audit of funds

controlled by Bostock and subsequently fired him for "conduct unbecoming

a county employee” Bostock believed that the county used the claim of

misspent funds as a pretense for firing him for being gay, and sought legal

recourse for workplace discrimination in 2016 filing suit the United States

District Court for the Northern District of Georgia.



                                       3
       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 4 of 19



      The County file a Motion to Dismiss Bostock’s claim, which the

District Court judge granted, holding Title VII of the Civil Rights Act does

not include protection against discrimination towards sexual orientation,

using the precedence of the 2017 case Evans v. Georgia Regional

Hospital decided by the Eleventh Circuit. Bostock appealed to the Eleventh

Circuit Court of Appeals where the three-judge panel affirmed the District

Court's ruling in 2018. The Eleventh Circuit Court relied on two prior cases:

its previous ruling in Evans, and Blum v. Gulf Oil Corp. from the Fifth

Circuit in 1976.

       In upholding the ruling, the Eleventh Circuit pointed to their ruling

in Evans that dismissed the Supreme Court's precedent against sex

discrimination set by Price Waterhouse v. Hopkins (1989), related to

expectations of stereotypical gender behavior, and Oncale v. Sundowner

Offshore Services, Inc. (1998), related to same-sex harassment.

      Bostock petitioned the United States Supreme Court for writ of

certiorari on the question of whether sexual orientation is covered by Title

VII of the Civil Rights Act.

      The Supreme Court certified the petition in April 2019, consolidated

with that of Zarda v. Altitude Express, Inc., a similar case of discrimination



                                       4
       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 5 of 19



based on sexual orientation out of the Second Circuit, but which had

affirmed that Title VII covered sexual orientation discrimination.

      Between the above referenced cases, as well as prior Circuit court

decisions, there had been a split opinion on whether sexual orientation

discrimination is covered by Title VII.

      Oral arguments in the consolidated cases were heard on October 8,

2019, alongside arguments for R.G. & G.R. Harris Funeral Homes Inc. v.

Equal Employment Opportunity Commission, a Sixth Circuit case related to

Title VII protections for transgendered individuals.

      It has been reported that at oral arguments, arguments centered on

how the word "sex" in Title VII could be interpreted to include sexual

orientation, and not strictly gender ( Higgens, Tucker (October 8,

2019). "Supreme Court clashes over meaning of 'sex' in LGBT

discrimination cases". CNBC.)

      In fact, after the long outdated Third Circuit Opinion in Bibby, the

EEOC published opinions (in cases involving federal-government

employment) recognizing sexual-orientation and gender-identity claims as

actionable under Title VII. See Macy v. Holder, 274 EEOC Appeal No.

0120120821, 2012 WL 1435995, at *4 (EEOC Apr. 20, 2012) (“clarif[ying


                                          5
        Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 6 of 19



that claims of discrimination based on transgender status, also referred to

as claims of discrimination based on gender identity, are cognizable under

Title VII's sex discrimination prohibition, and may therefore be processed

under Part 1614 of EEOC's federal sector EEO complaints process”);

Baldwin v. Foxx, EEOC Appeal No. 0120133080, 2015 WL 4397641, at

279 *10 (EEOC July 15, 2015) (holding “that Complainant’s allegations of

discrimination on the basis of his sexual orientation state a claim of

discrimination on the basis of sex within the meaning of Title VII”). Since

then there have been a number of developments in agency positions and in

case law.

      United States District Courts within Pennsylvania have reached

different conclusions on whether sexual orientation is a protected class

under Title VII of the Civil Rights Act of 1964 (“Title VII”). On June 2, 2017,

in Coleman v. Amerihealth Caritas, No. 16-3652, 2017 U.S. Dist. (E.D.

Pa.2017), the United States District Court for the Eastern District of

Pennsylvania ruled that sexual orientation is not a protected class under

Title VII.

      A few months prior, on November 4, 2016, the United States District

Court for the Western District of Pennsylvania, reached a different result

in United States EEOC v. Scott Med. Health Ctr., P.C., 217 F. Supp. 3d

                                       6
       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 7 of 19



834 (W.D. Pa. 2016). There, the District Court for the Western District

found that discrimination based on sexual orientation is unlawful under Title

VII.

       The facts in both cases are quite similar: a gay male employee

alleged discrimination in the workplace due to his sexual orientation. The

District Court for the Western District found that discrimination based on

sexual orientation was synonymous with gender discrimination under Title

VII. Discrimination against an employee, due to behavior deviating from

gender and societal norms is unlawful under Title VII.

       The District Court for the Eastern District arrived at a different

conclusion, ruling that sexual orientation discrimination was not actionable

under Title VII. In coming to its decision, the Eastern District relied on the

Third Circuit’s decision in Bibby v. Phila. Coca Cola Bottling Co., 260 F.3d

257 (3d Cir. 2001). There, the Third Circuit found that sexual orientation

discrimination is lawful under Title VII.

       Most relevant to this matter is prophetic comments made by Eastern

District in Coleman where the court said, in quoting Bibby: “the nature of

injustice is that we may not always see it in our times,” hinting that the

landscape and views of the nation are gradually shifting. It is quite obvious


                                        7
       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 8 of 19



that future appellate outcomes from the Third Circuit Court of Appeals or

the anticipated decision from the United States Supreme Court may reflect

differently.

      Your Plaintiff Michael Semian understands quite well the fine line he

must walk in this matter in light of outdated precedent. He is well prepared

and ready to start that journey to redress a violation of his federally

protected rights.

      Other federal courts across the country are wisely and appropriately

coming to results on this issue in line with e view of your Plaintiff herein,

Michael Semian. For example, some appellant courts, such as the Seventh

Circuit, have found that discrimination based on sexual orientation is

a form of sex discrimination. Hively v. Ivy Tech Cmty. Coll. of Ind., 853 F.3d

339 (7th Cir. 2017).

      However, If the evidence of discrimination is only circumstantial, then

the defendant can argue that there was no animus at all, and it is then

incumbent for the plaintiff to show that the alleged non-discriminatory

motive is a pretext, and accordingly Jury Instruction 5.1.2 should be given.

See generally Stackhouse v. Pennsylvania State Police, 2006 WL 680871

at *4 (M.D.Pa. 53 2006) (“A pretext theory of discrimination is typically


                                        8
       Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 9 of 19



presented by way of circumstantial evidence, from which the finder of fact

may infer the falsity of the employer's explanation to show bias. A mixed-

motive theory of discrimination, however, is usually put forth by presenting

evidence of conduct or statements by persons involved in the decision

making process that may be viewed as directly reflecting the alleged

discriminatory attitude.”) (internal citations and quotations omitted).

      The Plaintiff requests Standard Third Circuit Jury Instruction 5.1.2

(Proposed Jury Charge 12) which reads as follows:

            In this case Michael Semian is alleging that he was terminated

            from employment due to his sexual orientation as a gay male.

            In order for Mr. Semian to recover on this discrimination claim

            against defendant, Mr. Semian must prove that the Department

            of Military and Veterans Affairs intentionally discriminated

            against him. This means that Mr. Semian must prove that his

            sexual orientation was a determinative factor in defendant’s

            decision to terminate plaintiff.

            To prevail on this claim, Mr. Semian must prove both of the

            following by a preponderance of the evidence:

             First:     Defendant terminated Michael Semian’s
                        employment; and

                                        9
Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 10 of 19



     Second:      Mr. Semian’s sexual orientation was a determinative
                  factor in defendant's decision.

     Although plaintiff must prove that defendant acted with the

     intent to discriminate, Mr. Semian is not required to prove that

     defendant acted with the particular intent to violate plaintiff’s

     federal civil rights.

     Moreover, plaintiff is not required to produce direct evidence of

     intent, such as statements admitting discrimination. Intentional

     discrimination may be inferred from the existence of other facts.

     For example, you have been shown statistics in this case.

     Statistics are one form of evidence that you may consider when

     deciding whether a defendant intentionally discriminated

     against a plaintiff. You should evaluate statistical evidence

     along with all the other evidence received in the case in

     deciding whether defendant intentionally discriminated against

     Mr. Semian.

     Defendant] has given a nondiscriminatory reason for its action

     to terminate Plaintiff. If you disbelieve defendant’s explanation

     for its conduct, then you may, but need not, find that Mr.

     Semian has proved intentional discrimination. In determining

     whether defendant's stated reason for its actions was a pretext,
                               10
      Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 11 of 19



           or excuse, for discrimination, you may not question defendant's

           business judgment. You cannot find intentional discrimination

           simply because you disagree with the business judgment of

           defendant or believe it was harsh or unreasonable. You are not

           to consider defendant's wisdom or lack thereof. However, you

           may consider whether defendant's reason is merely a cover-up

           for discrimination.

           Ultimately, you must decide whether plaintiff Michael Semian

           has proven that his sexual orientation was a determinative

           factor in defendant’s employment decision. “Determinative

           factor” means that if not for plaintiff's sexual orientation, his

           termination would not have occurred.

(See Doc 79, Instruction 12)

                The McDonnell Douglas Burden-Shifting Test

     Plaintiff requests the Court charge the jury on the complex burden-

shifting formula established for pretext cases in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973), and Texas Dept. of Community Affairs v.

Burdine, 450 U.S. 248 (1981).

      Under the McDonnell Douglas formula, a plaintiff who proves a prima

facie case of discriminatory treatment raises a presumption of intentional
                                     11
      Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 12 of 19



discrimination. The defendant then has the burden of production, not

persuasion, to rebut the presumption of discrimination by articulating a

nondiscriminatory reason for its actions. If the defendant does articulate a

nondiscriminatory reason, the plaintiff must prove intentional discrimination

by demonstrating that the defendant’s proffered reason was a pretext,

hiding the real discriminatory motive.

      In a Title VII case, plaintiff Michael Semian may demonstrate

discrimination by merely establishing a factual record that supports an

allegation that such discrimination was “a motivating factor” for an

employment-related action, not necessarily the only factor. See Desert

Palace, 539 U.S. at 92-94 (quoting 42 U.S.C. § 2000e-2(m)) (“[e]xcept as

otherwise provided in this subchapter, an unlawful employment practice is

established when the complaining party demonstrates that race, color,

religion, sex, or national origin was a motivating factor for any employment

practice, even though other factors also motivated the practice.”) (emphasis

added).

      Under McDonnell Douglas, the complainant must initially show a

prima facie case of discrimination by establishing: (i) that he belongs to a

protected class; (ii) that he was qualified for a job for which he held; (iii) that

despite his qualifications, he was terminated; and (iv) that, after his
                                         12
      Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 13 of 19



termination…. unlawful practice for an employer ... to fail to hire or to

discharge any individual, or otherwise to discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or

national origin. And, under §2000e-2(m), an unlawful employment practice

is established when the complaining party demonstrates that race, color,

religion, sex, or national origin was a motivating factor for any employment

decision here. Young v. UPS, 135 S. Ct. 1338, 1345, 191 L. Ed. 2d 279,

288-289 (2015); McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at 1824;

Scheidemantle v. Slippery Rock University, 470 F.3d 535, 539 (3d Cir.

2006).

      Once a prima facie case is shown, the burden then shifts to the

employer to articulate some legitimate, nondiscriminatory reason for the

employee’s rejection. McDonnell Douglas, supra. “If the employer meets

this burden, the presumption of intentional discrimination disappears but

the plaintiff can still prove disparate treatment by offering evidence that the

employer’s explanation is pretextual.” Raytheon Co. v. Hernandez, 540

U.S. 44, 49, n.3, 124 S. Ct. 513, 517-518, n.3, 157 L. Ed.2d 357

(2003)(quoting Reeves v. Sanderson Plumbing Products, Inc., 530 U.S.

133, 143, 120 S. Ct. 2097, 147 L. Ed.2d 105 (2000)).

                                       13
         Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 14 of 19



         In proving pretext and to survive a Rule 50 Motion, the plaintiff must

demonstrate “that the employer’s articulated reason was not merely wrong,

but that it was so plainly wrong that it cannot have been the employer’s real

reason.” Lapaz v. Barnabas Health System, No. 15-1773, 2015 U.S. App.

LEXIS 21816, 634 Fed. Appx. 367, 370 (3d Cir. Dec. 16, 2015)(quoting

Jones v. School District of Philadelphia, 198 F.3d 403, 413 (3d Cir. 1999)).

“One approach is to point to evidence ‘that the employer treated other,

similarly situated persons not of his protected class more favorably.’”

Id,(quoting Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994)). Another

way to show evidence of disparate treatment is to “show that a comparator

was similarly situated to the plaintiff ‘in all relevant respects.’” Id,(quoting

Keystone Redev. Partners LLC v. Decker, 631 F.3d 89, 109 (3d Cir. 2011)).

         ADVISORY JURY REQUESTED ON FRONT AND BACK PAY

         Plaintiff Michael Semian recognizes he has no right to a jury trial for

back pay and front pay.

         Back pay and front pay are equitable remedies that are to be

distinguished from the compensatory damages to be determined by the jury

under Title VII. See the Comments to Third Circuit Civil Instructions 5.4.3 &

5.4.4.


                                         14
      Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 15 of 19



      Compensatory damages may include lost future earnings over and

above the front pay award. For example, the plaintiff may recover the

diminution in expected earnings in all future jobs due to reputational or

other injuries, above any front pay award. The court in Williams v.

Pharmacia, Inc., 137 F.3d 944, 953-54 (7th 98 Cir. 1998), described the

difference between the equitable remedy of front pay and compensatory

damages for loss of future earnings in the following passage: “Front pay in

this case compensated Williams for the immediate effects of Pharmacia's

unlawful termination of her employment. The front pay award approximated

the benefit Williams would have received had she been able to return to

her old job. The district court appropriately limited the duration of Plaintiff’s

front pay award to one year because she would have lost her position by

that time in any event because of the merger with Upjohn. The lost future

earnings award, in contrast, compensates Williams for a lifetime of

diminished earnings resulting from the reputational harms she suffered as a

result of Pharmacia's discrimination. Even if reinstatement had been

feasible in this case, Williams would still have been entitled to

compensation for her lost future earnings. As the district court explained:

“reinstatement (and therefore front pay) . . . does not and cannot erase that

the victim of discrimination has been terminated by an employer, has sued


                                        15
      Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 16 of 19



that employer for discrimination, and the subsequent decrease in the

employee's attractiveness to other employers into the future, leading to

further loss in time or level of experience. Reinstatement does not revise

an employee's resume or erase all forward-looking aspects of the injury

caused by the discriminatory conduct.”

      A reinstated employee whose reputation and future prospects have

been damaged may be effectively locked in to his or her current employer.

Such an employee cannot change jobs readily to pursue higher wages and

is more likely to remain unemployed if the current employer goes out of

business or subsequently terminates the employee for legitimate reasons.

These effects of discrimination diminish the employee's lifetime expected

earnings. Even if Williams had been able to return to her old job, the jury

could find that Williams suffered injury to her future earning capacity even

during her period of reinstatement. Thus, there is no overlap between the

lost future earnings award and the front pay award. The Williams court

emphasized the importance of distinguishing front pay from lost future

earnings, in order to avoid double-counting. [T]he calculation of front pay

differs significantly from the calculation of lost future earnings. Whereas

front pay compensates the plaintiff for the lost earnings from her old job for

as long as she may have been expected to hold it, a lost future earnings

                                      16
      Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 17 of 19



award compensates the plaintiff for the diminution in expected earnings in

all of her future jobs for as long as the reputational or other injury may be

expected to affect her prospects. . . . [W]e caution lower courts to take care

to separate the equitable remedy of front pay from the compensatory

remedy of lost future earnings. . . . Properly understood, the two types of

damages compensate for different injuries and require the court to make

different kinds of calculations and factual findings. District courts should be

vigilant to ensure that their damage inquiries are appropriately cabined to

protect against confusion and potential overcompensation of plaintiffs.

      The Third Circuit pattern instruction contains bracketed material that

would instruct the jury not to award back pay or front pay. As requested by

the Plaintiff here, the jury may, however, enter an award of back pay and

front pay as advisory, or by consent of the parties. In those circumstances,

the court should refer to Third Circuit instructions 5.4.3 for back pay and

5.4.4 for front pay.

      In many cases it is commonplace for back pay issues to be submitted

to the jury. The court is respectfully requested that the issue of front pay

should be submitted to the jury on an advisory basis or left to the court’s

determination without reference to the jury.



                                       17
      Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 18 of 19



                                   PHRA CLAIM

      It is beyond argument that the Court of Appeals for the Third Circuit

has directed district courts to maximize jury awards to plaintiffs. See

Gagliardo v. Connaught Lab., Inc., 311 F.3d 565, 570 – 71 (3d Cir. 2002).

Specifically, the Court of Appeals held in Gagliardo that “a district court’s

obligation to uphold lawful jury awards whenever reasonable…supports the

apportionment of damages between…state and federal claims.” Gagliardo,

311 F.3d at 571 (citing Passantino v. Johnson & Johnson Consumer Prod.,

Inc., 212 F.3d 493, 510 (9th Cir. 2000)).

      Plaintiff requests that his damages under Title VII and those under

the PHRA be submitted to the Jury.




Dated: February 23, 2020           LAW OFFICE OF HARRY T. COLEMAN

                                    By: /s/ Harry T. Coleman
                                        Harry T. Coleman, Esquire
                                        Attorney I.D. No. 49137
                                        41 N. Main Street
                                        3rd Floor, Suite 316
                                        Carbondale, PA 18407
                                        (570) 282-7440
                                        (570) 282-7606 Fax
                                        Harry@harrycolemanlaw.com
                                        Attorney for Plaintiff


                                       18
Case 3:17-cv-01183-RDM Document 83 Filed 02/23/20 Page 19 of 19




                             By: Walter F. Casper_______
                                Walter F. Casper, Jr., Esquire
                                35 South Church Street
                                Carbondale, PA 18407
                                (570) 282-6910
                                Casperlaw@verizon.net

                                   Attorneys for Plaintiff




                              19
